DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33-35 and 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wurmfeld (US 2016/0307089).
Regarding claim 33, Wurmfeld teaches a computer-implemented method for facilitating a payment transaction using a payment device (120) paired to a trusted device (140), the method comprising: receiving an actuation signal from the trusted device at a transceiver (226) of the payment device (received signal from the trusted device that has been paired to the payment device, [0159]); activating at least one display of the payment device and activating payment processing functions of the payment device in response to the actuation signal (generating and displaying barcode, [0204]); receiving sensitive data stored on the payment device to complete a payment transaction via a point of sale device (barcode reader, [0201]); and deactivating the payment functions of the payment device in response to processing the payment using the payment device ([0164]).  See fig. 1, 2 6 and 19.
Regarding claim 34, Wurmfeld further teaches encrypting the actuation signal, wherein encrypting the actuation signal includes exchanging electronic keys between the payment device and the trusted device using the actuation signal ([0149], [0150] and [0162]).
Regarding claim 35, Wurmfeld further teaches wherein the trusted device includes a mobile phone (140), a payment device reader (150), or a RFID device (fig. 1).
Regarding claim 40, Wurmfeld further teaches wherein the input/output circuit includes a microphone and the memory includes further instructions for receiving a sound and communicating an approval signal in response to the sound by the transceiver (sound recognition, [0112]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-27 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurmfeld et al. (US 2016/0307089) in view of Wu et al. (US 2012/0004578).
Regarding claim 21, Wurmfeld teaches a payment device (120) comprising: an integrated power source (214, 228 and 230); a processor (212 and 224) in communication with the integrated power source; an input/output circuit (214, [0045], [0112], [0113] and [0123]) in communication with the processor; at least one display (216) in communication with the input/output circuit; and a memory (212 and 224) in communication with the processor, the memory storing instructions for, upon execution by the processor: receiving an actuation signal from a trusted device (140 and/or 150) at a transceiver (226) of the payment device (received signal from the trusted device that has been paired to the payment device or that a transaction has been initiated, [0159]); activating the at least one display and activating payment processing functions of the payment device in response to the actuation signal ([0159], [0160]); processing a payment using the payment device ([0159]-[0163]); and deactivating the payment functions of the payment device in response to processing the payment using the payment device ([0164]).  Also see figs. 1, 2, 5, 6.
Wurmfeld further teaches the integrated power source including piezoelectric sensor and accelerometer sensor to detect motion input ([0112] [0113] and [0123]) but silent to a piezoelectric accelerometer.  However, accelerometer sensor having piezoelectric material is notoriously well-known in the art.  For example, Wu teaches integrated power source including piezoelectric accelerometer ([0017]).
In view of Wu’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wurmfeld by incorporating the teaching as taught by Wu in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of using a well-known and alternative power source.
Regarding claim 22, Wurmfeld as modified by Wu teaches all subject matter claimed as applied above. Wurmfeld further teaches instructions for encrypting the actuation signal ([0111]).
Regarding claim 23, Wurmfeld as modified by Wu teaches all subject matter claimed as applied above. Wurmfeld further teaches wherein encrypting the actuation signal including exchanging electronic keys between the payment device and the trusted device using the actuation signal ([0149] and [0150]).
Regarding claim 24, Wurmfeld as modified by Wu teaches all subject matter claimed as applied above. Wurmfeld further teaches wherein the trusted device includes a mobile phone (140), payment device reader (150) or an RFID device (fig. 1).
Regarding claim 25, Wurmfeld as modified by Wu teaches all subject matter claimed as applied above except for deactivating the payment functions fifteen second after executing the activation step.  However, Wurmfeld further teaches deactivation may occur after a certain amount of time after activation ([0164]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the payment device of Wurmfeld to deactivate the payment functions fifteen second after executing the activation step as claimed since it is just a matter of setting the certain amount of time for the deactivation step after executing the activation step. 
Regarding claim 26, Wurmfeld as modified by Wu teaches all subject matter claimed as applied above.  Wurmfeld further teaches instructions for deactivating the payment functions of the payment device in response to receiving a plurality of activation signals from a non-trusted device ([0158], deactivation commences unpaired, no connection with the trusted device implies that the non-trusted device cannot activate the payment device).
Regarding claim 27, Wurmfeld as modified by Wu teaches all subject matter claimed as applied above. Both Wurmfeld and Wu further teach instructions for receiving a pattern of kinetic energy translation to the integrated power source (Wurmfeld: motion input from accelerometer, [0112], [0113] and [0123].  Wu: [0006] and [0017]).
Regarding claim 30, Wurmfeld as modified by Wu teaches all subject matter claimed as applied above. Wurmfeld further teaches wherein the input/output circuit includes a microphone and the memory includes further instructions for receiving a sound and communicating an approval signal in response to the sound by the transceiver (sound recognition, [0112]).
Regarding claims 31 and 32, Wurmfeld as modified by Wu teaches all subject matter claimed as applied above. Wurmfeld further teaches wherein the integrated power source includes a mass element, a piezoelectric material, an actuation means within a housing body, and an energy storage device and further limitations as claimed ([0113] and [0123]).
Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurmfeld as modified by Wu as applied to claim 27 above, and further in view of Mobini (US 2015/0149365).
Regarding claims 28 and 29, Wurmfeld as modified by Wu teaches all subject matter claimed as applied above except for passcode motion as claimed.
However, Mobini teaches passcode motion as claimed ([0143], [0144] and [0149]).
In view of Mobini’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wurmfeld and Wu by incorporating the teaching as taught by Mobini so that the payment device can be activated by a predetermined pattern of motion (see Mobini: [0143]-[0144]). 
Claim(s) 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurmfeld.
Regarding claim 36, Wurmfeld teaches all subject matter claimed as applied above except for deactivating the payment functions fifteen second after executing the activation step.  However, Wurmfeld further teaches deactivation may occur after a certain amount of time after activation ([0164]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the payment device of Wurmfeld to deactivate the payment functions fifteen second after executing the activation step as claimed since it is just a matter of setting the certain amount of time for the deactivation step after executing the activation step.
Regarding claim 37, Wurmfeld further teaches instructions for deactivating the payment functions of the payment device in response to receiving a plurality of activation signals from a non-trusted device ([0158], deactivation commences unpaired, no connection with the trusted device implies that the non-trusted device cannot activate the payment device).
Claim(s) 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurmfeld in view of Mobini.
Regarding claim 38, Wurmfeld teaches all subject matter claimed as applied above. Wurmfeld further teaches instructions for receiving a pattern of kinetic energy translation to the integrated power source (motion input from accelerometer, [0112], [0113] and [0123]) except for passcode motion as claimed.
However, Mobini teaches passcode motion as claimed ([0143], [0144] and [0149]).
In view of Mobini’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wurmfeld by incorporating the teaching as taught by Mobini so that the payment device can be activated by a predetermined pattern of motion (see Mobini: [0143]-[0144]). 
Regarding claim 39, Wurmfeld as modified by Mobini teaches all subject matter claimed as applied above.  Wurmfeld further teaches receiving kinetic energy translation to the integrated power source and charging an energy storage device of the integrated power source using the kinetic energy translation ([0123]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Wurmfeld et al. (US 2019/0114623); Moussette et al. (US 9,690,382); Sundaram et al. (US 2015/0127553); Hansen (US 2009/0037173); Li (US 2006/0081700) are cited because they are related to system and method for payment device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887